           Case 3:14-cv-04785-EMC Document 182-1 Filed 08/23/19 Page 1 of 3




1    ALDEN F. ABBOTT                          Jeffrey M. Tillotson (SBN 139372)
     General Counsel                          TILLOTSON LAW
2                                             1807 Ross Avenue, Suite 325
     EVAN ROSE, Cal. Bar No. 253478           Dallas, TX 75201
3    MATTHEW D. GOLD, N.Y. Bar No. 2073963 Telephone: (214) 382-3040
     LAURA FREMONT, Cal. Bar No. 159670       jtillotson@TillotsonLaw.com
4    EMILY COPE BURTON, Cal. Bar No. 221127
     COLIN HECTOR, Cal. Bar No. 281795        Pete Marketos (pro hac vice)
5    901 Market Street, Suite 570             REESE MARKETOS LLP
     San Francisco, CA 94103                  750 North Saint Paul Street, Suite 600
6    Email: erose@ftc.gov; mgold@ftc.gov;     Dallas, TX 75201
     lfremont@ftc.gov; eburton@ftc.gov;       Telephone: (214) 382-9810
7    chector@ftc.gov                          pete.marketos@rm-firm.com
     Tel: (415) 848-5100; Fax: (415) 848-5184
8                                             Michael K. Kellogg (pro hac vice)
     MARICELA SEGURA, Cal. Bar No. 225999     Mark C. Hansen (pro hac vice)
9    D. EMILY WU, Cal. Bar No. 293670         KELLOGG, HANSEN, TODD,
     10990 Wilshire Blvd., Suite 400          FIGEL & FREDERICK P.L.L.C.
10   Los Angeles, CA 90024                    1615 M Street, NW, Suite 400
11   Email: msegura@ftc.gov; ewu@ftc.gov      Washington, DC 20036
     Tel: (310) 824-4343; Fax: (310) 824-4380 Telephone: (202) 326-7900
12                                            mkellogg@kellogghansen.com
     MICHAEL J. DAVIS, N.Y. Bar No. 3049095   mhansen@kellogghansen.com
13   600 Pennsylvania Ave., NW
     Mail Drop CC-10528                       Ryan M. Sandrock, SBN 251781
14   Washington, DC 20580                     SIDLEY AUSTIN LLP
     Email: mdavis@ftc.gov                    555 California Street, Suite 2000
15   Tel: (202) 326-2458; Fax: (202) 326-3259 San Francisco, CA 94104
                                              Telephone: (415) 772-1200
16   Attorneys for Plaintiff                  Email: rsandrock@sidley.com
     FEDERAL TRADE COMMISSION
17                                            Attorneys for Defendant
                                              AT&T MOBILITY LLC
18
19
                            UNITED STATES DISTRICT COURT
20                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
21
22   FEDERAL TRADE COMMISSION,                   Case No. 14-cv-04785-EMC

23       Plaintiff,                              DECLARATION OF EVAN ROSE IN
                                                 SUPPORT OF STIPULATED REQUEST
24               v.                              FOR FURTHER STAY OF DISCOVERY
25   AT&T MOBILITY LLC, a limited liability
     company,
26
         Defendant.
27
28
                            DECLARATION OF EVAN ROSE IN SUPPORT OF
                       STIPULATED REQUEST FOR FURTHER STAY OF DISCOVERY
                                       14-cv-04785-EMC
            Case 3:14-cv-04785-EMC Document 182-1 Filed 08/23/19 Page 2 of 3




1    I, Evan Rose, declare as follows:
2           1.       I am an attorney of record for Plaintiff Federal Trade Commission (“FTC”) in the
3    above-captioned action. Pursuant to Civ. L.R. 6-2, I submit this declaration in support of the
4    Stipulated Request for Further Stay of Discovery filed by the FTC and Defendant AT&T
5    Mobility LLC (“AT&T”) (collectively, the “Parties”).
6           2.       The parties have now finalized the redress administration provisions and secured
7
     AT&T’s final approval of the settlement agreement.
8
            3.       The parties are requesting a 90-day stay, through November 21, to provide the
9
     FTC’s Commissioners with an opportunity to review and vote on the proposed settlement.
10
            4.       The parties will notify the Court once the FTC’s Commissioners have voted on
11
     the proposed settlement.
12
            5.       The Court has previously issued the following orders granting stipulated requests
13
     to change time:
14
                  Request to extend the deadlines to file the motion to dismiss and the opposition
15
                     and reply thereto (Dkt. #26);
16
                  Request to extend the deadline to file AT&T’s answer (Dkt. #58);
17
                  Request to extend the deadline to file a joint proposal for phased discovery
18
                     (Dkt. #103);
19
                    Requests to postpone the CMC, primarily in connection with appellate review in
20
                     this matter (Dkt. #117, 119, 121, 123, 127, 130, 133, 138, 161);
21
                    Request to stay all deadlines in this case in connection with the lapse in
22
                     appropriated funding for the FTC (Dkt. #164); and
23
                    Request to stay discovery to finalize settlement provisions related to the
24
                     administration of consumer redress and secure final approval of the settlement
25
26                   agreement from AT&T (Dkt. #181).

27
28
                                                       2
                                DECLARATION OF EVAN ROSE IN SUPPORT OF
                           STIPULATED REQUEST FOR FURTHER STAY OF DISCOVERY
                                           14-cv-04785-EMC
     Case 3:14-cv-04785-EMC Document 182-1 Filed 08/23/19 Page 3 of 3




1    I declare under penalty of perjury that the foregoing is true and correct.
2    Executed in San Francisco, California on August 23, 2019.
3                                                /s/ Evan Rose
                                           Evan Rose
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                        DECLARATION OF EVAN ROSE IN SUPPORT OF
                   STIPULATED REQUEST FOR FURTHER STAY OF DISCOVERY
                                   14-cv-04785-EMC
